 Case: 1:04-cr-00464 Document #: 2756 Filed: 05/27/20 Page 1 of 5 PageID #:13949



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


United States of America                 )
                                         )
                                         )
      v.                                 ) No. 04 CR 464-4
                                         )
                                         )
                                         )
Kenyatta Coates,                         )
                                         )
             Defendant.                  )
                                         )

                       Memorandum Opinion and Order

     Defendant Kenyatta Coates is currently serving a 228-month

sentence for conspiracy to possess with the intent to distribute

in excess of 50 grams of cocaine base (crack cocaine).                       His

conviction    is    based   on   charges    contained     in   a   superseding

indictment dated February 8, 2005.             Before me is Mr. Coates’s

motion to reduce his sentence pursuant to Section 404 of the First

Step Act.    For the reasons set forth below, his motion is granted.

     Mr. Coates’s conviction is subject to the penalties contained

in 21 U.S.C. § 841(b)(1)(A), which at the time of Mr. Coates’s

2006 sentencing provided a mandatory term of imprisonment of 10

years to life for offenses involving amounts of crack cocaine

equaling or exceeding 50 grams (assuming no prior offenses).                   21

U.S.C. § 841(b)(1) (2006).        In 2010, however, Congress passed the

Fair Sentencing Act, which, in Section 2, increased the quantity
 Case: 1:04-cr-00464 Document #: 2756 Filed: 05/27/20 Page 2 of 5 PageID #:13950



of crack cocaine required to trigger the 10-year mandatory minimum

to 280 grams.     Fair Sentencing Act of 2010, Pub. L. No. 111-220,

§ 2, 124 Stat. 2372, 2372 (2010); see also 21 U.S.C. § 841(b)(1).

Under the Fair Sentencing Act, quantities of crack between 28 and

279 grams carry an imprisonment range of 5–40 years.               Id.

      Because the Fair Sentencing Act was not retroactive, however,

it did not initially impact defendants sentenced prior to 2010.

See United States v. Shaw, 957 F.3d 734, 2020 U.S. App. LEXIS

13549, at *4 (7th Cir. 2020).          Congress addressed this disparity

in 2018 when it passed the First Step Act.             Section 404(b) of the

First Step Act provides:        “A court that imposed a sentence for a

covered offense may, on motion of the defendant . . . impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act

of 2010 . . . were in effect at the time the covered offense was

committed.” First Step Act of 2018, Pub. L. No. 115-391, § 404(b),

132 Stat. 5194, 5222 (2018).        A “covered offense” is defined as “a

violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010 . . . that was committed before August 3, 2010.”                 Id.

§ 404(a).

      “A judge considering a motion for a reduced sentence under

the First Step Act is faced with two questions”: (1) whether the

defendant is eligible for a sentence reduction under the Act, and

(2)   whether   the   sentence     should    be   reduced    in   the    judge’s

                                       2
 Case: 1:04-cr-00464 Document #: 2756 Filed: 05/27/20 Page 3 of 5 PageID #:13951



discretion.     Shaw, 957 F.3d 734, 2020 U.S. App. LEXIS 13549, at

*2–3.     With respect to the first question, the Government argues

that Mr. Coates is ineligible for relief for two reasons: first,

because he was convicted of offenses also involving heroin and

powder cocaine, and the statutory penalties for these offenses

were not altered by the Fair Sentencing Act; and second, because

his criminal violation in fact involved a quantity of crack cocaine

well above the minimum required to trigger the 10-year mandatory

minimum even under the amended statute.                 The Seventh Circuit

squarely rejected the latter argument in its recent decision in

Shaw.    There, the court held “that the statute of conviction alone

determines eligibility for First Step Act relief [and] offenses

are ‘covered offenses’ under the plain language of the First Step

Act [where] the Fair Sentencing Act modified the penalties for

crack offenses as a whole, not for individual violations.”                Id. at

*10–11.     Accordingly, because Mr. Coates’s statute of conviction

was modified by the Fair Sentencing Act, he is eligible for relief

under the First Step Act, regardless of the specifics of his

particular violation.

        As for the fact that Mr. Coates’s offenses also involved

heroin and powder cocaine, “[n]umerous district courts have . . .

decided that a defendant’s offense is still ‘covered’ within the

meaning of section 404(a) of the First Step Act when the defendant

was convicted of a multiple-objective conspiracy.”               United States

                                       3
 Case: 1:04-cr-00464 Document #: 2756 Filed: 05/27/20 Page 4 of 5 PageID #:13952



v. Taylor, No. 04 CR 495-38, 2020 WL 2476529, at *4 (N.D. Ill. May

13, 2020) (collecting cases and adopting “majority” position that

defendants may be eligible for relief under First Step Act in cases

involving both crack cocaine and other controlled substances);

United States v. Jones, No. 96 CR 553-4, 2020 WL 1848210, at *5

(N.D. Ill. Apr. 13, 2020) (finding eligibility in case involving

both crack and powder cocaine); but see United States v. Barber,

No. 5:08-CR-39-RH, 2020 WL 373982, at *1 (N.D. Fla. Jan. 22, 2020)

(finding the defendant ineligible on the basis that his sentence

“would have been the same based on the powder alone, without regard

to the crack”).      And while the Seventh Circuit has yet to decide

the issue, other Courts of Appeals have embraced the majority view.

See   United   States    v.   Gravatt,     953   F.3d   258,   264   (4th   Cir.

2020) (“[W]e see nothing in the text of the Act requiring that a

defendant be convicted of a single violation of a federal criminal

statute whose penalties were modified by section 2 or section 3 of

the Fair Sentencing Act.”); see also United States v. Smith, 954

F.3d 446, 450 & n.5 (1st Cir. 2020); United States v. McDonald,

944 F.3d 769, 772 (8th Cir. 2019).

      For the foregoing reasons, I am satisfied that Mr. Coates is

eligible for relief under the First Step Act and turn to the

question of whether I should exercise my discretion in his favor.

Mr. Coates offers evidence of his rehabilitation during his already

lengthy incarceration, and has also shown that he will have the

                                       4
 Case: 1:04-cr-00464 Document #: 2756 Filed: 05/27/20 Page 5 of 5 PageID #:13953



support of his family upon his release.              Without diminishing in

the least the seriousness of Mr. Coates’s conduct, I am not

persuaded that his continued incarceration is necessary to protect

the public or will provide additional deterrence beyond the more

than fourteen years he has already served. Accordingly, I exercise

my discretion to grant his motion for a reduced sentence to time

served.   I leave intact his 5-year term of supervised release and

all other conditions of his sentence.



                                           ENTER ORDER:


                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: May 27, 2020




                                       5
